Citation Nr: 0805748	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disorder, and, if so, whether the veteran is 
entitled to service connection for a right hip disorder.

2.  Entitlement to service connection for left hip disorder 
or pain, or a bilateral hip disorder or pain, to include as 
secondary to a service-connected disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus, and, if so, whether the veteran is entitled to 
service connection for pes planus or bilateral foot pain, 
variously diagnosed, to include as secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1987 to January 1988 
and from May 1989 through May 1993, as well as a period of 
unverified reserve component service.  This appeal comes 
before the Board of Veterans' Appeals (Board) from rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  An 
April 2005 rating decision denied requests to reopen claims 
for service connection for a right hip disorder and bilateral 
pes planus.  A May 2005 rating decision denied service 
connection for foot pain as secondary to service-connected 
patellofemoral syndrome, bilateral knees, and denied service 
connection for bilateral hip pain, to include as secondary to 
service-connected patellofemoral syndrome, bilateral knees.  
The veteran disagreed with the May 2005 rating decision, and 
timely appealed.

After review of the evidence and argument of record, the 
Board finds that the issues on appeal are more accurately 
stated as set forth on the title page of this decision.  VA 
must consider each theory of legal entitlement, including 
direct service connection, when a veteran presents a claim 
for service connection under any theory.  Schroeder v. West, 
212 F.3d 1265 (Fed. Cir 2000).  The RO's consideration of the 
claims on the merits for secondary service connection for 
right hip pain and bilateral foot pain served, in effect, to 
reopen the previous denials of service connection for those 
disorders, even though the RO did not so notify the veteran.  

The veteran requested a Travel Board hearing.  The requested 
hearing was scheduled to be held in April 2007.  The veteran 
failed to appear for the hearing, and has not requested that 
the hearing be rescheduled.  His request for a Travel Board 
hearing is deemed withdrawn.  

The claim of entitlement to service connection for pes planus 
or bilateral foot pain, variously diagnosed, to include as 
secondary to a service-connected disability, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for 
a right hip disorder on the basis that the claim was not 
well-grounded, and that claim become final in November 2002.  

2.  Evidence received since the RO's June 1999 denial of 
service connection for a right hip disorder which discloses a 
diagnosis of a right hip disorder as secondary to a service-
connected disability is new, and is material to adjudication 
of a claim for service connection for a right hip disorder.

3.  The RO's grant of service connection for radiculitis to 
each lower extremity as a disorder secondary to service-
connected back disability is, in effect, a grant of service 
connection for bilateral hip pain, since right hip pain and 
left hip pain have been medically determined to be symptoms 
of radiculitis.  

4.  The veteran's right and left hip pain has been medically 
attributed to lumbar and radicular disability for which 
service connection has been granted, and no diagnosis of a 
right or left hip disorder other than pain has been assigned.  

5.  A November 1994 rating decision denied service connection 
for pes planus on the basis that the disorder, noted on 
service entry, was not aggravated in service, and that denial 
became final in November 1995.  

6.  Evidence received since the RO's November 1994 denial of 
service connection for pes planus which discloses that pes 
planus may be aggravated by service-connected disability is 
new, and is material to adjudication of a claim for service 
connection for pes planus.


CONCLUSIONS OF LAW

1.  A June 1999 rating decision that denied service 
connection for a right hip disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  Criteria for reopening a claim of entitlement to service 
connection for a right hip disorder are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for a separate grant of service connection 
for right hip pain or left hip pain, except as attributed to 
lumbar and radicular disabilities for which service 
connection is in effect, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  A November 1994 rating decision that denied service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).  

5.  Criteria for reopening a claim of entitlement to service 
connection for pes planus are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen claims for service connection for hip and 
foot disorders, and that he is entitled to service connection 
for the claimed disorders.  

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  


Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the determinations on the requests to reopen addressed in 
this decision are favorable to the veteran, and further 
discussion of notice under Kent is not required.   

The courts have held that once service connection is granted, 
the claim is substantiated, so additional notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In this case, as 
discussed further below, service connection has been granted 
for a right hip disorder and a left hip disorder, and the 
veteran's claim for service connection has been granted, to 
the extent authorized by law.  It appears to the Board that 
no further discussion of the duties to assist and notify is 
required.

To the extent that the veteran may contend that he has 
additional right or left disorders to which the duties under 
the VCAA apply, the Board notes that, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a January 2005 letter also advised the veteran 
of evidence required to substantiate a claim for service 
connection, including that a disability be present, as well 
as informing the veteran of the criteria for service 
connection on a secondary basis, that is, service connection 
for one disorder on the basis that this additional disorder 
was caused or aggravated by a service-connected disability.  
This letter also explained what evidence VA would obtain, 
what evidence the veteran was responsible to obtain, and 
specifically advised him to submit any evidence in his 
possession that might be relevant to his claim.  All notice 
criteria as to the claims addressed in this decision were 
met.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA treatment records were obtained, and the veteran was 
afforded VA examination.  The veteran submitted and 
identified private clinical records, and identified records 
were requested.  The veteran was afforded an opportunity to 
testify before the Board.  The veteran has submitted 
statements in his own behalf.  VA medical opinions have been 
obtained.  The veteran has not identified any additional 
evidence relevant to the claim.  

If applicable to the discussion below, the duties to provide 
notice and assistance to the appellant have been met.  No 
further action is required to fulfill VA's duty to notify or 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appellate review of this claim may proceed.

Law and regulations applicable to requests to reopen claims 
for service connection

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for a right hip disorder and for service 
connection for pes planus.  

The previous denial of the claim for service connection for a 
right hip disorder was in a rating decision issued in June 
1999, and the denial of the claim for service connection for 
pes planus was in a rating decision issued in November 1994.  
Ordinarily, a rating decision becomes final one year after 
issuance.  38 U.S.C.A. § 7105.  The November 1994 rating 
decision become final in November 1995.  

Similarly, finality would ordinarily attach to a June 1999 
rating decision in June 2000, in the absence of a 
disagreement or an appeal.  Id.  However, as to this claim, 
the RO determined that the claim was not well-grounded.  
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), however, provides that if a claim that was denied as 
not well grounded became final between July 14, 1999, and 
November 9, 2000, it may be readjudicated under the VCAA "as 
if the denial or dismissal had not been made," provided a 
timely request is filed by the claimant or on the Secretary's 
own motion.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  To 
be timely, a request had to be filed by the claimant no later 
than two years after the date of the enactment of the VCAA, 
i.e., not later than November 9, 2002. The veteran did not 
request readjudication of the claim prior to that date, and 
the decision became final in November 2002.  

If service connection has been previously denied and the 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).   

"New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  The 
evidence to be reviewed includes all evidence obtained since 
the last final denial.  

Law and regulations applicable to claims for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may be service connected if all the evidence, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability for which 
VA is authorized to grant service connection.  

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
See 38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 
439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
A symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of a medical diagnosis of a current disability for 
which service connection may be granted, a claim for service 
connection for pain is not a claim which VA is authorized to 
grant.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual background

After the RO issued an April 2005 rating decision which 
denied a request to reopen a claim for service connection for 
a right hip disorder and denied a request to reopen a claim 
for service connection for pes planus, the veteran submitted 
claims for service connection for bilateral hip pain and 
bilateral foot pain, including as secondary to service-
connected disabilities.  

In a January 2005 opinion, C. Schultz, MD, opined that the 
veteran's service-connected bilateral knee disability had 
"directly contributed" to the veteran's bilateral hip and 
foot pain.  Dr. Schultz did not identify a right or left hip 
disorder other than pain.  He stated that the veteran 
continued to have pes planus.

On VA examination conducted in April 2005, the examiner noted 
that the veteran had full range of motion of the hips, 
without pain, except that there was pain with lateral hip 
motion.  Radiologic examination of the hips disclosed no 
evidence of osteoarthritis.  The examiner concluded that the 
veteran's bilateral hip pain was, in fact, actually pain in 
the right buttock and hip.  The examiner declined to assign a 
diagnosis of a right, left, or bilateral hip disorder, but 
did assign a diagnosis of questionable radicular pain.  The 
examiner opined that it was less than likely that the 
veteran's hip pain resulted from his service-connected 
bilateral knee disability, since the hip pain was 
attributable to radicular pain due to a lumbar spine 
disorder.

The examiner who conducted the April 2005 VA examination also 
considered the veteran's complaints of foot pain.  The 
examiner assigned a diagnosis of plantar fasciitis, and 
expressed an opinion that it was less than likely that the 
veteran's foot pain resulted from his service-connected 
bilateral knee disability, since the foot pain was 
explainable solely on the basis of the diagnosis of plantar 
fasciits.  

In August 2005, Dr. Schultz provided another opinion that the 
veteran's bilateral knee pain contributed to his hip pain and 
foot pain.  Again, Dr. Schultz did not identify any hip 
disorder other than pain.  

In September 2005, Regan Gallaher, MD, provided an opinion 
that the veteran had radicular pain from the back into the 
lower extremities.  No medical diagnosis of any other right 
or left hip disorder was assigned.  

1.  Request to reopen a claim for service connection for a 
right hip disorder

April 2005 VA opinion that the veteran's bilateral hip pain 
was, in fact, actually pain in the lateral buttocks and hip 
regions due to radiculitis reflects a medical diagnosis of a 
right hip disorder manifested by pain.  This evidence is new 
and material to reopen the claim for service connection for a 
right hip disorder, since it relates to a fact necessary to 
substantiate a claim of service connection that was not 
established at the time of the prior decision.  38 C.F.R. 
§ 3.156.  The fact is relevant to a claim for service 
connection, so the evidence is material. 

Since the evidence is new and material, the claim is 
reopened.  The RO not only considered the claim for service 
connection for a right hip disorder on the merits, the RO 
granted service connection for a right hip disorder diagnosed 
as radiculitis, based on the April 2005 VA opinion that right 
hip pain was attributable to radiculitis to the right hip.  
The veteran did not disagree with that grant of service 
connection, and the Board does not disagree with the RO's 
grant of service connection for a right hip disability 
diagnosed as radiculitis.  

To the extent that pain in the right hip is attributable to 
service-connected lumbar and radicular disability, service 
connection for a right hip disorder with right hip pain has 
been granted.  However, no provider has assigned a diagnosis 
of any other current right hip disorder underlying right hip 
pain, other than the radiculopathy for which service 
connection has been granted.  In particular, radiologic 
examination disclosed normal hips, without evidence of 
arthritis.  

The competent medical evidence establishes that no right hip 
disorder has been diagnosed, or any other disorder manifested 
by right hip pain, except disabilities for which service 
connection is already in effect.  In the absence of a current 
medical diagnosis of a right hip disorder, other than pain 
attributable to service-connected lumbar and radicular 
disability, the veteran's complaints of right hip pain do not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  As such, a separate grant 
of service connection for right hip pain is not authorized, 
and the claim must be denied.

2.  Entitlement to service connection for left hip pain

The veteran seeks service connection for a left hip disorder 
manifested by pain.  This claim was first raised during the 
pendency of this appeal, and has not previously been 
considered.  Two opinions, the April 2005 VA opinion and the 
September 2005 private opinion, establish that the veteran 
has bilateral hip pain that is attributable to lumbar spine 
disability and radicular disability in each lower extremity.  
Service connection has been granted for a lumbar spine 
disability, and there is medical opinion that the veteran's 
left hip pain is attributable to radicular pain in the lower 
extremities.  That pain has been considered in assigning the 
disability evaluation for radiculopathy to each lower 
extremity.  To the extent that pain in the left hip is 
attributable to service-connected lumbar and radicular 
disability, service connection for left hip pain has been 
granted.

However, no provider has assigned a diagnosis of any current 
left hip disorder underlying left hip pain, other than the 
radiculopathy for which service connection has been granted.  
In particular, radiologic examination disclosed a normal left 
hip, without evidence of arthritis.  

The competent medical evidence establishes that no left hip 
disorder has been diagnosed, or any other disorder manifested 
by left hip pain, with the exception of disabilities for 
which service connection is already in effect.  In the 
absence of current medical diagnosis of a left hip disorder 
underlying left hip pain, other than pain attributable to 
service-connected lumbar and radicular disability, the 
veteran's complaints of left hip pain do not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, supra.  As such, a separate grant of service 
connection for left hip pain is not authorized by law.  

There is no medical evidence which is favorable to the claim 
for service connection for left hip pain, as no current 
medical diagnosis of a current left hip disorder or a 
disorder manifested by left hip pain for which service 
connection is not in effect has been offered.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Request to reopen claim for service connection for pes 
planus

As noted above, in April 2005, the RO denied a request to 
reopen a claim for service connection for bilateral pes 
planus, but then, in May 2005, considered on the merits, and 
denied, a claim of entitlement to secondary service 
connection for bilateral foot pain.  In denying the claim for 
secondary service connection, the RO, was required by law to 
consider entitlement to service connection under any legal 
theory.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000).  

In effect, the RO's consideration of secondary service 
connection for bilateral foot pain operated to reopen the 
claim for service connection for bilateral pes planus, since 
at least some of the evidence considered in the claim for 
secondary service connection for foot pain identified 
bilateral pes planus as one of the disorders causing foot 
pain.  Evidence received since the RO's November 1994 denial 
of service connection for pes planus which discloses that pes 
planus may be aggravated by service-connected knee disability 
is new, and is material to adjudication of a claim for 
service connection for foot pain.

The claim for service connection for bilateral pes planus 
must be reopened in order to consider the merits of the claim 
for secondary service connection for foot pain, and the Board 
finds that the RO reopened the claim, even though it did not 
so notify the veteran.  Schroeder, supra.  

The law requires that complete development of a reopened 
claim be conducted before the Board may adjudicate the claim 
on appeal.  As discussed in the Remand below, further 
development of the claim of entitlement to service connection 
for bilateral pes planus, is required before the Board may 
complete appellate review of the claim for secondary service 
connection for foot pain addressed by the RO.


ORDER

The appeal for a separate grant of service connection for 
right hip pain, other than to the extent that right hip pain 
is attributed to lumbar and radicular disabilities for which 
service connection has been granted, is denied.  

The appeal for a separate grant of service connection for 
left hip pain, other than to the extent that left hip pain is 
attributed to lumbar and radicular disabilities for which 
service connection has been granted, is denied.  

A claim of entitlement to service connection for bilateral 
pes planus has been reopened; the appeal is granted to this 
extent only.  

REMAND

The August 2005 opinion provided by C. Schultz, MD, to the 
effect that bilateral pes planus is present and that service-
connected bilateral knee disability "directly contributed" 
to the veteran's bilateral foot pain, cannot be reconciled 
with the opinion of the provider who conducted April 2005 VA 
examination.  The April 2005 examiner concluded that the 
veteran had bilateral plantar fasciitis, and concluded that 
the veteran's bilateral foot pain was due to the plantar 
fasciitis.  The VA examiner did not assign a diagnosis of pes 
planus or discuss previous medical evidence of record 
assigning that diagnosis.  Additional development is required 
to reconcile the medical evidence as to the appropriate 
diagnosis of the current foot disorder(s) underlying the 
veteran's current complaints of foot pain before the claim 
for service connection for bilateral pes planus or foot pain, 
variously diagnosed, can fairly be adjudicated.  

It is not clear that the VA examiner who provided the April 
2005 opinion considered aggravation of a disorder by a 
service-connected disability as a basis for service 
connection.  The opinions provided by Dr. Schultz suggest 
that the veteran's service-connected knee disability 
aggravated the veteran's foot pain, although Dr. Schultz did 
not provide an opinion to this effect with a clarity which 
would warrant service connection without further development.  

A medical opinion which addresses aggravation of bilateral 
pes planus or other disorder underlying foot pain as a 
possible basis for service connection should be obtained.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (service 
connection may be granted where a disorder is proximately due 
to or the result of a service-connected disability, including 
cases where an otherwise non-service-connected disability is 
aggravated (rather than caused) by a service-connected 
disability).  

Moreover, after the April 2005 VA medical opinion was 
obtained, the veteran was granted service connection for 
degenerative disc disease of the lumbar spine, and separate 
service connection for radicular disability of the lower 
extremities was granted.  Medical opinion should be obtained 
which addresses whether these additional service-connected 
lumbar disabilities resulted in or aggravate foot pain or a 
disorder underlying foot pain.  Further development is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to April 2005, the date of the 
most recent VA examination of the feet, 
should be obtained and incorporated in 
the claims folder.  

The veteran should also be offered an 
opportunity to identify or submit any 
non-VA clinical records not yet 
associated with the claims files, 
especially any clinical records such as 
podiatric or physical therapy treatment, 
records of orthotic treatment or 
prescriptions, or other records which 
might demonstrate the nature or etiology 
of the veteran's current foot pain.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and etiology of any 
foot disability found to be present.  The 
examiner should be provided with the 
claims file, including a copy of this 
Remand, and a summary of the veteran's 
service-connected disabilities.  The 
report must include a notation explaining 
what records were reviewed, and should 
discuss review of previous records, 
including service medical records, which 
assigned a diagnosis of pes planus.  The 
examiner must describe pertinent 
symptomatology and findings in detail.  
All appropriate studies should be 
performed.  Following completion of the 
examination, the examiner must 
specifically assign a diagnosis for each 
foot disorder present and each disorder 
resulting in foot pain.  The examiner 
should then provide the following:

(a) Is a diagnosis of right, left, or 
bilateral pes planus appropriate?  

(b) What current diagnosis(es) may be 
assigned for the disorder(s) underlying 
the veteran's current complaints of right 
foot pain, left foot pain, or bilateral 
foot pain?

(c) For each foot disorder or disorder 
resulting in foot pain, render an opinion 
as to whether it is at least as likely as 
not (a 50 percent, or greater, 
probability) that the disorder (i) was 
first manifested in service, or, if 
present prior to service, was permanently 
increased in severity during the 
veteran's active service, or (ii) is the 
result of the veteran's active service, 
or any incident thereof, or (iii) is the 
result of a service-connected disability, 
or (iv) is permanently aggravated by a 
service-connected disability.  

All opinions expressed must be supported 
by complete rationale.

3.  After the above development is 
completed, the claim of entitlement to 
service connection for pes planus or a 
foot disorder, variously diagnosed, 
including as secondary to a service-
connected disability, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


